Citation Nr: 1711881	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  10-47 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease (DDD), lumbar spine (L4-L5).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 2000 to April 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets additional delay, but finds that further development of the claims is necessary prior to final adjudication to ensure due process is satisfied.  See 38 C.F.R. § 19.9 (2016).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

A VA examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" related to service is a low threshold.  McLendon, 20 Vet. App. at 83. 

Regarding hearing loss and tinnitus, the Veteran contends that he currently has both, although service treatment records (STRs) and post-service medical records do not demonstrate complaints of tinnitus or demonstrate hearing loss for VA purposes under 38 C.F.R. § 3.385.  STRs do reflect that the Veteran served aboard the U.S.S. Roosevelt, an aircraft carrier, and he was routinely noise exposed.  See Hearing Conservation Data (showing periodic hearing tests between 2000 and 2003 due to in-service noise exposure).  See also February 2017 Informal Hearing Presentation (indicating threshold shifts in the Veteran's hearing during service).  As such, an in-service injury, specifically in-service noise exposure, is conceded.  

Regarding sleep apnea, the Veteran feels that his lack of a good night's sleep due to snoring and waking up suddenly out of breath is due to sleep apnea.  See August 2009 claim.  Post-service treatment records dated in 2009 indicate 6 to 7 years of sleep problems 4 to 6 nights a week.  See November 2009 Neurology Consult.  The Veteran contends that this disability began during service, although he was not aware of it, and he attributes his trouble sleeping and snoring with the "sleeping conditions he experienced during his various tours."  See February 2017 Informal Hearing Presentation.  STRs do not indicate a diagnosis of sleep apnea and the most recent VA treatment records in the file, dated in 2009, indicate a sleep disorder, possibly sleep apnea.  In his November 2010 Form 9, the Veteran indicated that he received a diagnosis of a sleep disorder in 2003, the same year as separation from service, and that he believed that was the cause of his sleep apnea.  See also January 2010 Notice of Disagreement (Veteran stated he was being treated for conditions that led up to a diagnosis of sleep apnea later in life).

Based on the evidence, the Board finds that a VA examination should be scheduled to determine the nature and etiology of any current hearing loss present given exposure to noise in service and to determine the history and manifestations of "ringing in the ears".  See August 2009 claim.  In addition, a VA examination should be scheduled regarding the Veteran's sleep apnea claim given evidence of a current disability that may have had onset in service.  On remand, updated VA treatment records should be sought and the Veteran should be given the opportunity to submit evidence of sleep disability, tinnitus and/or hearing loss, if any, closer in time to service, to include medical records or buddy statements, if applicable.

Regarding the Veteran's claim for an increased rating for service-connected DDD, lumbar spine, the current level of disability is most important in determining the appropriate rating in increased rating claims.  Here, there are no treatment records more recent than 2009 associated with the claims file and the Veteran has consistently alleged that his back disability is worse than currently rated.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Although age of an examination is not, in itself, an automatic reason for remand, a current examination is necessary in determining the overall disability picture.  As such, the claim for an increased rating for DDD must be remanded for additional treatment records to be obtained and to schedule the Veteran for an additional examination.

The Board notes that the Veteran has sought treatment from the Washington VA Medical Center (VAMC) and the Wilkes-Barre VAMC.  See August 2009 claim.  Treatment records from both facilities should be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Associate updated VA treatment records with the electronic claims file, to include those from the Washington VAMC and Wilkes-Barre VAMC.

2.  Request that the Veteran identify any sources of private treatment for hearing loss, tinnitus, sleep apnea and/or DDD, lumbar spine that do not already appear in the claims file and to authorize release of those records to VA.  All requests and responses, positive and negative, must be documented in the claims file.  If the requested records are unavailable, the Veteran should be so notified so he can provide those records himself, if possible.

3.  Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of any current hearing loss and tinnitus that may be present.  The claims file, to include updated VA treatment records, should be made available to and be reviewed by the examiner in conjunction with the examination.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to observable symptomatology such as ringing in the ears and difficulty hearing.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hearing loss and/or tinnitus is/are causally or etiologically related to the Veteran's military service, including noise exposure therein which is shown in the service treatment records as evidenced by audiograms given as part of Hearing Conservation Data collection between 2000 and 2003.  The examiner should also address whether the Veteran's tinnitus is caused by or otherwise related to his hearing loss.

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus that result from noise exposure generally present or develop in most cases, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

A complete rationale must be provided for any opinion expressed.  If the examiner is unable to provide an opinion without resort to speculation he or she should explain why.

4.  Schedule the Veteran for a VA examination with an appropriate medical professional to assess whether he has a current diagnosis of sleep apnea and to determine its likely etiology.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.

Based on a review of the evidence, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) the Veteran has sleep apnea that began in service, was caused by service, or is otherwise related to service. 

In providing the requested opinions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. 

A complete rationale must be provided for any opinion expressed.  If the examiner is unable to provide an opinion without resort to speculation he or she should explain why.

5.  Schedule the Veteran for a VA examination with an appropriate medical professional to assess the current severity of his DDD, lumbar spine.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.
  
Range of motion testing should be undertaken for the thoracolumbar spine.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing and non-weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

6.  After undertaking the development above, the Veteran's claims should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




